*544OPINION.
Aeundell :
The shares of stock of the Goodyear Tire & Rubber Co. were owned individually by petitioner and not by the partnership ; they were purchased with his individual funds and the sale was made by him as an individual. Neither the purchase nor the sale of the Goodyear stock may be said to have been made in the regular *545course ox petitioner’s business, which was that of a member • of a partnership engaged in the selling and repairing of automobiles, the sale of automobile accessories, etc. While it is true that petitioner in purchasing the stock had in mind a possible benefit to the partnership in retaining for it the agency of the Goodyear Company, this fact is not sufficient to characterize the sale as one arising from the operation of a trade or business regularly carried on by petitioner within the meaning of section 204 of the Revenue Act of 1921.
The $1,000 paid in to the Industrial Association of Santa Clara County constitutes an ordinary and necessary business expense and as such was deductible in determining petitioner’s net income. Geo. M. Cohan, 11 B. T. A. 743.

Judgment will he entered under Rule 50.